Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5, 8-10, 12-14 and 16-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Non-Statutory Double Patenting Rejection-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The provisional rejection of claims 1, 3-5 and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-13 and 18-19 of copending application No. 15/649,084 (reference application), is withdrawn because the Applicant has submitted a Terminal Disclaimer under 37 C.F.R. § 1:321(c) in the response filed on 06/03/2021.
Please note that the terminal disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4 and 8-9 under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of Singh2015 (U.S. Pub. No. 20150313892, published on 11/05/2015, cited in the previous Office action), is withdrawn because of the amendments of claim 1 to newly recite the limitation of “from about 200 mg to about 400 mg” magnesium (Mg) mineral.
Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of Singh2015 (U.S. Pub. No. 20150313892, published on 11/05/2015, cited in the previous Office action) as applied to claims 1, 4 and 8-9 above, and further in view of Mazed (U.S. Pub. No. 20100021533, published on 01/28/2010, cited in the previous Office action), is withdrawn because of the amendments of claim 1 to newly recite the limitation of “from about 200 mg to about 400 mg” magnesium (Mg) mineral.
Response to Applicants’ Arguments/Remarks
Applicant’s arguments filed on 06/03/2021 (see pages 5-8 of Remarks), have been fully considered but they are rendered moot in view of the Applicant’s amendments. For example, Applicant’s amendments of claim 1 to newly recite the limitation of “from about 200 mg to about 400 mg” magnesium (Mg) mineral, necessitates a new ground of rejection set forth below.
Applicant’s amendments filed on 06/03/2021, have been fully considered. Applicant has amended claims 1, 3-5, 8-10, 12-14 and 16-19. Claims 10, 12-14 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1, 3-5 and 8-9 are the subject of the Office action below. 







Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of: i) Vormann (Molecular Aspects of Medicine, 2003, 24, 27-37); ii) Mazed (U.S. Pub. No. 20100021533, published on 01/28/2010, cited in the previous Office action) and iii) Singh2015 (U.S. Pub. No. 20150313892, published on 11/05/2015, cited in the previous Office action).
Independent claim 1 is directed to a composition comprising the following limitation components, which are: 1) from about 200 mg to about 400 mg of magnesium mineral supplied as a malate compound or complex; and 2) at least about 5 mg each of quercetin, curcumin, resveratrol, and epigallocathecin-3-gallate (EGCG).
 The composition of claim 1 is further limited to a composition that is sufficient to modulate blood glucose levels and HbA1c levels. However, the limitation of “wherein the composition is sufficient to modulate blood glucose levels and HbA1c levels”, is a property of a composition of claim 1, when the composition is used, i.e., when the composition is, for example administered to a human subject.  Accordingly, for the purpose of examination, any composition of comprising: 1) from about 200 mg to about 400 mg of magnesium mineral supplied as a malate compound or complex; and 2) at least about 5 mg each of quercetin, curcumin, resveratrol, and EGCG, is included in the interpretation of “wherein the composition is sufficient to modulate blood glucose levels and HbA1c levels”.
Regarding claim 1, Singh discloses pharmaceutical and nutraceutical compositions comprising, for example, 50 mg of magnesium sulfate, 22.4 mg of quercetin, 20 mg of resveratrol and 10 mg of hesperidin (see ¶s 0099-0102, 0114-0116, Examples 1-2 and reference claims 1-20). Singh also discloses that the composition can further comprise one or more active ingredients, such as curcumin in an amount of about 10-100 mg, EGCG in an amount about 20-200 mg, luteolin in an amount of about 20-200 mg and  genistin in an amount of about  10-300 mg. Please see ¶ 0103. Singh discloses exhibition of synergistic therapeutic effects among the beneficial attributes of the inventive nutraceutical compositions (see ¶ 0097).
Singh discloses that the compositions find utility as cholesterol lowering agent and in the treatment of disease conditions such as diabetes, respiratory disease, cardiovascular disease, neurodegenerative disease (e.g., Alzheimer’s disease), cancer tumor and inflammatory disease, in a human subject. Please see title of the invention, abstract, ¶s 0003, 0008, 0026-0043, 0054-0056, 0088-0091 and 0108. 
Singh differs from the invention of claim 1 only insofar as Singh is not explicit in teaching: i) from about 200 mg to about 400 mg of magnesium in a nutritional composition; and ii) a magnesium salt of instant claim 1.
Vormann is cited for teaching from 80 mg/day to 420 mg/day as recommended dietary allowances for magnesium for males and females of ages ranging from 1-70 years. Please see Table 2 and § 3. Similar to Singh (see discussions above), Vormann relates to use of magnesium in nutrition and various diseases. Please see title of the article, abstract and § 2, page 33.
Mazed is cited for disclosing that one or more micronutrients (e.g., vitamin A, vitamin B, vitamin C and vitamin D) and one or more minerals (e.g., Mg, Ca and Zn), can be included in a nutraceutical composition. Please see ¶s 0110, 0161, 0181, 0240-0244 and Example 1. Specifically, Mazed teaches 400 mg magnesium in a nutraceutical composition (see Example 1).  Similar to Singh (see discussions above), Mazed (see title of the invention of the invention and abstract), relates to utility of a nutritional composition in the therapy of disease conditions such as cardiovascular disease, diabetes and neurodegenerative disease (e.g., Alzheimer’s disease). Mazed also discloses that phytonutrients (e.g., curcumin, resveratrol) and magnesium can be included in the composition. Please see ¶ 0110, Example 1, ¶ 0168, Example 2 and ¶ 0181.
The recited dosage ranges for magnesium, are art-recognized variable (see discussions above). Therefore, the selection a specific amount of magnesium employed, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Factors that would have been taken into consideration when making the determination of a specific amount of magnesium, would have included, but not been limited to, the type of disease or condition treatable with a nutritional composition comprising magnesium, severity of the disease or condition, recommended dietary intake and the patient’s sex, weight or age.  For each application, the optimum amount of magnesium employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines in the Singh, Vormann and Mazed disclosures. Thus, the specific amount of magnesium that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”
Although Singh, Vormann and Mazed do not combine to explicitly teach a magnesium salt of instant claim 1, Singh discloses that in another aspect of the invention, a composition is provided comprising or consisting essentially of a physiologically acceptable salt of magnesium (see abstract and ¶s 0051-0052) and wherein the weight ratio between the physiologically acceptable salt of magnesium, quercetin, resveratrol, and hesperidin is 1:0.2-5.0:0.2-5.0:0.2-5.0 (see ¶ 0047 and reference claim 12). Accordingly, at the time the instant invention was filed, Singh contemplates using other physiologically acceptable salts of magnesium.
Singh2015 is cited for disclosing, for example, magnesium malate among non-limiting examples of pharmaceutically acceptable magnesium salts (see ¶ 0196). 
 Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Singh with Vormann, Mazed and Singh2015 in order to arrive at a composition comprising: 1) from about 200 mg to about 400 mg of magnesium (Mg) mineral supplied as a malate compound or complex; and 2) at least about 5 mg each of quercetin, curcumin, resveratrol, and epigallocathecin-3-gallate (EGCG). The skilled artisan would have found it obvious to use one magnesium salt for another (e.g., malate of Singh2015 for sulfate of Singh) because they are physiologically acceptable and functionally equivalent alternatives. The artisan of the ordinary skill would have had a reasonable expectation that the composition would exhibit utility in the treatment of disease conditions such as diabetes, respiratory disease, cardiovascular disease, neurodegenerative disease, cancer tumor and inflammatory disease, in a human subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claim 1: i) the effectiveness of a composition of claim 1 in the prevention and treatment of, for example, diabetes in human and other mammalian subjects; and ii) the modulation of, for example, blood glucose levels, are the properties of a composition comprising, for example: 1) from about 200 mg to about 400 mg of magnesium (Mg) mineral supplied as a malate compound or complex; and 2) at least about 5 mg each of quercetin, curcumin, resveratrol, and epigallocathecin-3-gallate (EGCG), when the composition is used, i.e., when the composition is, for example administered to a human subject. The clause does not change the structure of the composition claim because: i) the effectiveness of a composition of claim 1 in the prevention and treatment of, for example, diabetes in human and other mammalian subjects; and ii) the modulation of, for example, blood glucose levels, are natural processes that flows from the patient and the composition administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	Therefore, claim 1 is obvious over Singh, Vormann, Mazed and Singh2015.
Regarding claims 3 and 5, Mazed teaches one or more micronutrients (e.g., vitamin A, vitamin B, vitamin C and vitamin D) and one or more minerals (e.g., Ca and Zn). Please see discussions above.
Regarding claim 4, Singh discloses 10 mg of hesperidin (see discussions above).
Regarding claim 8, Singh teaches at least about 5 mg each of quercetin, curcumin, resveratrol and EGCG (see discussions above).
Regarding claim 9, Singh discloses, wherein the inventive composition can be utilized in any suitable form such as a tablet, a capsule, a caplet or a liquid (see ¶ 0102).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Response to Applicant’s Declaration/Remarks
Applicant argues on the grounds of the non-obviousness of the instant claims alleging what appears to be the Applicant’s position contending that a composition reciting the limitation components of instant claim 1, was found to exhibit a surprising and unexpected effects that are neither taught or fairly suggested by the prior art. Applicant cites the declaration of Dr. Satya Majeti (hereinafter, “Dr. Majeti declaration”), filed on 06/03/2021, in support of the Applicant’s allegation. Please see pages 6-8 of Remarks filed on 6/03/2021 and pages 1-5 of the Dr. Majeti declaration filed on 06/03/2021.
The Dr. Majeti declaration states that: 
1) OptiCel Glucose Balance (OGB), a formulation comprising polyphenol bioactives and 200 mg magnesium, was administered to 6 diabetic or prediabetic human subjects for a treatment period of 4 to 21 weeks. Fasting glucose levels were measured at beginning of the study and at various time points thereafter, and the results are presented in Tables 1-2. Please see Dr. Majeti declaration at ¶ 4, page 2; and
2) Administration of OGB was found to improve type 2 diabetes mellitus (T2DM) disease markers when taken with or without the prescription medication Metformin. Please see Dr. Majeti declaration at ¶ 11, page 4.
Applicant’s arguments and the Dr. Majeti declaration have been fully considered but they are not found to be persuasive.
This is because:
1) The declarant fails to recite: a) each of quercetin, curcumin, resveratrol and EGCG in the OGB formulation; and b) the specific amount of each of quercetin, curcumin, resveratrol and EGCG, which are within the component limitations recited in instant claim 1; and
2) The data on Tables 1-2 of the Dr. Majeti declaration are not legible enough for any meaningful interpretation of the results.
Applicant’s arguments on the grounds of an unexpected and surprising observation are not commensurate in scope with the instant claim 1.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
Conclusions
No claim is allowable.
 Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629